       Case 2:16-md-02724-CMR Document 1703 Filed 03/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     MDL 2724
IN RE: GENERIC PHARMACEUTICALS                       16-MD-2724
PRICING ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE
ALL ACTIONS



             THE KROGER DAPS’ RESPONSE TO THE COURT’S
       FEBRUARY 12, 2021 ORDER REGARDING BELLWETHER SELECTION

       The Kroger DAPs submit this Memorandum in response to the Court’s February 12, 2021

Order requesting comment on a revised selection for the overarching conspiracy bellwether.

       The Kroger DAPs share the view of the State AGs that the Dermatology case would be a

superior bellwether to the Heritage-centric bellwether based on the criteria established by this

Court. And we agree that clarity is necessary with respect to the single-drug bellwethers in the

class cases in order to allow the parties to begin preparing now for briefing on class certification.

       More broadly, we support the Court’s decision to select multiple bellwethers, including

overarching conspiracy claims and separate individual drug cases for the classes.1 We also support

the Court’s bellwether initiative, which aligns with what we understand to be the Court’s directive

to the parties: (i) to proceed vigorously with fact and expert discovery as to all drugs and parties

in the MDL as defined in the Stipulations and Case Management Orders entered or later entered

in this MDL and subject to a pretrial schedule for the MDL with fixed and firm dates that the Court




       1
                The Court has indicated that in addition to an overarching conspiracy bellwether
involving the State AGs, it will consider at a later time a second overarching conspiracy bellwether
that includes the Kroger DAPs. See Sept. 10, 2020 Hrg. Tr. at 54.
           Case 2:16-md-02724-CMR Document 1703 Filed 03/01/21 Page 2 of 2




may enter;2 and (ii) to bring unresolvable discovery disputes promptly to the Special Masters so

they do not unreasonably delay proceedings in this MDL Case.

Dated: March 1, 2021                                  Respectfully submitted,



                                                      By: /s/ William J. Blechman
                                                           Richard Alan Arnold, Esquire
                                                           William J. Blechman, Esquire
                                                           Scott E. Perwin, Esquire
                                                           Anna T. Neill, Esquire
                                                           Samuel J. Randall, Esquire
                                                           Joshua B. Gray, Esquire
                                                           KENNY NACHWALTER, P.A.
                                                           1441 Brickell Avenue
                                                           Suite 1100
                                                           Miami, Florida 33131
                                                           Tel: (305) 373-1000
                                                           Fax: (305) 372-1861
                                                           E-mail: rarnold@knpa.com
                                                                    wblechman@knpa.com
                                                                    sperwin@knpa.com
                                                                    aneill@knpa.com
                                                                    srandall@knpa.com
                                                                    bfloch@knpa.com
                                                                    jgray@knpa.com

                                                           Counsel for the Kroger Direct Action
                                                           Plaintiffs




632099.3




           2
                The Court has reiterated this point at several hearings. See July 9, 2020 Hrg. Tr. at
39 (“in no way, shape or form does the selection of bellwether trials create a pass or an unofficial
stay for any other case. Discovery is to not just commence but to be vigorously sought in as many
cases as possible, in as comprehensive and consolidated a way as possible.”); see also Sept. 10,
2020 Hrg. Tr. at 41 (“And while we are focused on the bellwethers as being representative and
hopefully helpful in whatever their resolution is to the remaining cases, we also understand that
we have to process and give voice to those other cases, and why not start now.”)


                                                 2
